Exhibit 10.33
SECURITIES EXCHANGE AGREEMENT
This SECURITIES EXCHANGE AGREEMENT (this “Agreement”), is entered into as of
June 30, 2008, by and between ACROSS AMERICA REAL ESTATE CORP., a Colorado
corporation (the “Company”) and JOSEPH C. ZIMLICH, a Colorado resident
(“ZIMLICH” or the “Buyer”).
RECITALS
A. On September 28, 2006, ZIMLICH purchased 17,000 shares of the Company’s
Series A Convertible Preferred Stock (the “Preferred Stock”). The Preferred
Stock is convertible into Common Shares of the Company, $0.001 par value, at the
election of ZIMLICH on terms described in the Articles of Incorporation of the
Company.
B. Subject to the terms and conditions set forth in this Agreement, ZIMLICH
desires to exchange the Preferred Stock (and accrued dividends thereon) for
Common Shares, $0.001 par value, of the Company (the “Common Shares”).
C. The Company and ZIMLICH are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and ZIMLICH hereby agree as follows:
1. EXCHANGE OF PREFERRED STOCK.
a. Exchange of Preferred Stock. On the Closing Date, in exchange for the
delivery by ZIMLICH and cancellation of 17,000 Preferred Shares and the waiver,
cancellation and release of all of ZIMLICH’s right to receive dividends on such
Preferred Shares, the Company shall issue and deliver to ZIMLICH 625,000 Common
Shares.
b. Applicability of the Securities Purchase Agreement. The terms and conditions
of the Securities Purchase Agreement dated September 28, 2006 will remain in
force and effect except as they relate to the Preferred Stock, which is to be
retired by this Agreement, provided however, that the Common Shares issued
pursuant to this Agreement shall not be “Conversion Shares” as that term is
defined in the Securities Purchase Agreement.

 

 



--------------------------------------------------------------------------------



 



2. CLOSING AND EXCHANGE
Subject to the satisfaction (or written waiver) of the conditions thereto set
forth in Section 6, the exchange of the Common Shares for the Preferred Stock
(and accrued dividends) (the “Closing”) shall take place at such date and time
as is mutually agreed by the Company and ZIMLICH (such date, the “Closing
Date”). The Closing shall occur at the offices of the Company, 700 Seventeenth
Street, Suite 1200, Denver, Colorado 80202, or at such other place as the
Company and ZIMLICH may designate. On the Closing Date, against delivery by the
Company of the share certificates representing the Common Shares, ZIMLICH shall
proffer the Preferred Stock (the “Purchase Price”) to the Company; and the
Company shall pay directly or reimburse the Buyer for all Buyer Expenses as
provided in Section 5(d).
3. BUYER’S REPRESENTATIONS AND WARRANTIES. ZIMLICH represents and warrants to
the Company that:
a. Investment Purpose. As of the date hereof, the Buyer is acquiring the Common
Shares for his own account and not with a present view towards the public sale
or distribution thereof; provided, however, that by making the representations
herein, the Buyer does not agree to hold any of the Securities for any minimum
or other specific term and reserves the right to dispose of the Securities at
any time in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act.
b. Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.
c. Reliance on Exemptions. The Buyer understands that the Common Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.
d. Information. The Buyer acknowledges that he has been afforded the opportunity
to ask questions and receive answers concerning the Company and to obtain
additional information that he has requested to verify the accuracy of the
information contained herein. Neither the foregoing nor any due diligence
investigation conducted by Buyer or any of his advisors or representatives shall
modify, amend or affect Buyer’s right to rely on the Company’s representations
and warranties contained in Section 4 below. The Buyer understands that his
investment in the Common Shares involves a significant degree of risk.
e. Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Common Shares.

 

2



--------------------------------------------------------------------------------



 



f. Transfer or Resale. The Buyer understands that (i) the sale or resale of the
Common Shares has not been and is not being registered under the 1933 Act or any
applicable state securities laws, and the Common Shares may not be transferred
unless (a) the Common Shares are sold pursuant to an effective registration
statement under the 1933 Act, (b) the Buyer shall have delivered to the Company
an opinion of counsel reasonably acceptable to the Company and its counsel that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration or (c) such Buyer provides the Company with
reasonable assurance that such Common Shares can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act (or any
successor rule thereto) (“Rule 144”); (ii) any sale of such Common Shares made
in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of such Common
Shares under circumstances in which the seller (or the person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other person is under any obligation to register such Common Shares
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing or
anything else contained herein to the contrary, the Common Shares may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement.
g. Legends. The certificates evidencing the Common Shares will bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Common
Shares):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.”
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any certificate upon which it
is stamped, if, unless otherwise required by applicable state securities laws,
(a) such Common Shares are registered for resale under the 1933 Act, (b) such
holder provides the Company with an opinion of counsel, which opinion shall be
reasonably acceptable to the Company’s counsel, to the effect that the sale or
transfer of such Common Shares may be made without registration under the 1933
Act, or (c) such holder provides the Company with reasonable assurances that
such Common Shares have been or are being sold pursuant to Rule 144. The Buyer
agrees to sell all Common Shares, including those represented by a
certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any.

 

3



--------------------------------------------------------------------------------



 



h. Authorization; Enforcement. The Agreements to which such Buyer is a party
have been duly and validly authorized, executed and delivered on behalf of the
Buyer, and each Agreement constitutes a valid and binding agreement of the Buyer
enforceable in accordance with its terms.
i. Residency. The Buyer is a resident of the jurisdiction set forth immediately
below such Buyer’s name on the signature pages hereto.
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Buyer that:
a. Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of Colorado, with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.
b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform the Agreements, to consummate the
transactions contemplated hereby and thereby and to issue the Common Shares in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Agreements and the Common Shares by the Company and the consummation by it
of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Common Shares) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its shareholders is required, (iii) the
Agreements have been duly executed and delivered by the Company by its
authorized representative, and such authorized representative is the true and
official representative with authority to sign the Agreements and the other
documents executed in connection herewith and bind the Company accordingly, and
(iv) each of the Agreements constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.
c. Capitalization. Before giving effect to the transactions to be effected at
the Closing, the authorized capital stock of the Company consists of
(i) 50,000,000 shares of Common Stock, of which 16,036,625 shares are issued and
outstanding, and 2,068,000 shares are reserved for issuance upon conversion of
the Preferred Stock; and (ii) 483,000 shares of undesignated preferred stock, of
which 517,000 have been designated Series A Convertible Preferred Stock and are
issued and outstanding. All of such outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable. No shares of capital
stock of the Company are subject to preemptive rights or any other similar
rights of the shareholders of the Company or any liens or encumbrances imposed
through the actions or failure to act of the Company. Except as disclosed in
Schedule 4(c), as of the effective date of this Agreement, (i) there are no
outstanding options, preferred stock, scrip, rights to subscribe for, puts,
calls, rights of first refusal, agreements, understandings, claims or other
commitments or rights of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for any shares of capital stock of the
Company, or arrangements by which the Company is or may become bound to issue
additional shares of capital stock of the Company, (ii) there are no agreements
or arrangements under which the Company is obligated to register the sale of any
of its or their securities under the 1933 Act and (iii) there are no
anti-dilution or price adjustment

 

4



--------------------------------------------------------------------------------



 



provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) that will be triggered by the issuance of
the Common Shares. The Company has furnished to the Buyer true and correct
copies of the Company’s Articles of Incorporation as in effect on the date
hereof (“Articles of Incorporation”), the Company’s Bylaws, as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into or
exercisable for Common Stock of the Company and the material rights of the
holders thereof in respect thereto.
d. Issuance of Shares. The issuance of the Common Shares has been duly
authorized and at the Closing, the Common Shares will be validly issued, fully
paid and non-assessable, and free from all taxes, liens, claims and encumbrances
with respect to the issuance thereof and shall not be subject to preemptive
rights or other similar rights of shareholders of the Company and will not
impose personal liability upon the holder thereof.
e. Acknowledgment of Dilution. The Company understands and acknowledges the
dilutive effect to the existing common shares upon the issuance of the Common
Shares hereunder.
f. No Conflicts. The execution, delivery and performance of the Agreements, the
issuance of the Common Shares to be issued by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby will not
(i) conflict with or result in a violation of any provision of the Articles of
Incorporation or Bylaws or (ii) violate or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any contract,
commitment, agreement, indenture or instrument to which the Company is a party,
or (iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected, except with respect to clause
(ii) and (iii) only, for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is in violation of its Articles of
Incorporation, Bylaws or other organizational documents and neither the Company
nor any of its Subsidiaries is in default (and no event has occurred which with
notice or lapse of time or both could put the Company or any of its Subsidiaries
in default) under, and neither the Company nor any of its Subsidiaries has taken
any action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, except for possible defaults as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as set forth on Schedule 4(f), the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under the Agreements, to
issue the Common Shares. Except as set forth in Schedule 4(f), all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.

 

5



--------------------------------------------------------------------------------



 



g. Trading. The Company’s Common Stock is traded on the Over-the-Counter
Bulletin Board under the symbol AARD.OB (the “OTCBB”). The Company is not in
violation of the quotation requirements of the OTCBB and does not reasonably
anticipate that the Common Stock will be removed by the OTCBB in the foreseeable
future. To the Company’s Knowledge, there are no facts or circumstances which
might give rise to any of the foregoing.
h. SEC Documents; Financial Statements. The Company’s Common Stock is registered
under Section 12(g) of the 1934 Act. Except as disclosed in Schedule 4(h), the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the “SEC Documents”).
As of their respective dates, the financial statements of the Company included
in the SEC Documents (the “Financial Statements”) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. The Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
i. No Undisclosed Liabilities. The Company does not have any Liabilities, except
for (a) Liabilities reflected on the face of the liabilities section of the
Company’s balance sheet at March 31, 2008 as filed with the Company’s Form
10-QSB for the quarter ended March 31, 2008 (b) Liabilities under agreements,
contracts, commitments, licenses or leases which have arisen since March 31,
2008 in the ordinary course of business, and (c) Liabilities set forth on
Schedule 4(i).
j. Absence of Certain Changes. Except as set forth in Schedule 4(j), since
March 31, 2008, (i) the Company has been operated in the ordinary course, and
(ii) there has occurred no fact, event or circumstance that, individually or in
the aggregate, has or could reasonably be expected to have a Material Adverse
Effect.
k. Absence of Litigation. Except as set forth on Schedule 4(k), there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the Knowledge of the Company, threatened against or affecting the
Company, or their officers or directors in their capacity as such. To the
Knowledge of the Company there are no facts or circumstances which might give
rise to any of the foregoing.

 

6



--------------------------------------------------------------------------------



 



l. No Materially Adverse Contracts, etc. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which has or could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement which has or could
reasonably be expected to have a Material Adverse Effect.
m. Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by any Buyer or any of their respective representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
not advice or a recommendation and is merely incidental to the Buyer’s purchase
of the Securities. The Company further represents to each Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
n. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Common Shares to the Buyer. The issuance of the Common Shares to
the Buyer will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.
o. No Brokers. Except as set forth in Schedule 4(o), the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.
p. Compliance With Law. The Company has complied with all applicable laws,
statutes, rules, regulations or orders of any governmental authority and no
proceeding or investigation is pending, or to the Knowledge of the Company,
threatened, alleging any failure to so comply.
q. Disclosure. No event or circumstance has occurred or exists with respect to
the Company or any of its Subsidiaries or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.
5. COVENANTS.
a. Best Efforts. The Company and the Buyer shall each use their best efforts to
satisfy timely each of the conditions described in Section 6 and 7 of this
Agreement and to do all things necessary, proper and advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------



 



b. Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to
the Common Shares as required under Regulation D and to provide a copy thereof
to Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary to
qualify the Securities for sale to the Buyer at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to each Buyer on or prior to the
Closing Date.
c. Disclosure. The Company shall issue a press release describing the material
terms of the transaction contemplated hereby as soon as practicable following
the Closing Date but in no event more than four (4) business days after the
Closing Date, which press release shall be subject to prior review by the Buyer.
The Company agrees that such press release shall not disclose the name of the
Buyer unless expressly consented to in writing by the Buyer or unless required
by applicable law or regulation, and then only to the extent of such
requirement. The Company has not disclosed to the Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Buyer.
d. Expenses. At the Closing, the Company shall pay directly or reimburse the
Buyer for all expenses incurred by the Buyer in connection with the negotiation,
preparation, execution, delivery and performance of the Agreements, including,
without limitation, attorneys’ and consultants’ fees and expenses, transfer
agent fees, fees for stock quotation services, fees relating to any amendments
or modifications of the Agreements or any consents or waivers required to be
obtained by Buyer in connection with this transaction (the “Buyer Expenses”). On
or before the Closing Date, Buyer shall submit to the Company a schedule of
Buyer Expenses that have been incurred by such Buyer, which schedule shall
specify the amounts to be paid by the Company directly on behalf of the Buyer
and amounts to be paid by the Company to the Buyer in reimbursement of amounts
expended by the Buyer. Notwithstanding anything herein to the contrary, the
Company’s obligation to pay or reimburse the Buyer Expenses shall not exceed
$5,000 for the Buyer.
e. No Integration. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.
6. CLOSING DATE CONDITIONS PRECEDENT
a. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue Common Shares to Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions
thereto, provided that these conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion:

 

8



--------------------------------------------------------------------------------



 



(ii) The Buyer shall have executed the Agreements and delivered the same to the
Company.
(iii) The Buyer shall have delivered his Preferred Stock in accordance with
Section 1 above.
(iv) The representations and warranties of the Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
(v) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which is reasonably expected to restrain, prohibit or invalidate
transactions contemplated by this Agreement.
b. Conditions to the Buyer’s Obligation to Acquire. The obligations of Buyer
hereunder to acquire the Common Shares at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for Buyer’s sole benefit and may be waived by
Buyer at any time in its sole discretion:
(ii) The Company shall have executed the Agreements and delivered the same to
the Buyer.
(iii) The Company shall have delivered to Buyer a certificate representing such
number of shares of Common Shares as set forth in Section 1.
(iv) No event shall have occurred which has had or which could reasonably be
expected to have a Material Adverse Effect on the Company.
7. SURVIVAL AND INDEMNIFICATION.
a. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in Sections 4 and 5 shall survive the Closing
notwithstanding any due diligence investigation conducted by or on behalf of the
Buyer.
b. Indemnification. The Company shall defend, protect, indemnify and hold
harmless Buyer and all of Buyer’s partners, members, officers, directors,
employees and direct or indirect investors and any of such Buyer’s agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or

 

9



--------------------------------------------------------------------------------



 



arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Agreements or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Agreements or any other certificate, instrument or document contemplated hereby
or thereby or (c) any cause of action, suit or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company) and arising out of or resulting from
(i) the execution, delivery, performance or enforcement of the Agreements or any
other certificate, instrument or document contemplated hereby or thereby, or
(ii) the status of Buyer as an investor in the Company. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
8. DEFINITIONS.
“1934 Act” means the Securities and Exchange Act of 1934, as amended.
“Agreements” means this Agreement, the Amended and Restated Shareholders
Agreement, the Securities Purchase Agreement (to the extent that the terms
survive as contemplated by Section 1(c)), and any other agreements or
instruments to be executed in connection with the transactions contemplated by
this Agreement.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in the city of Denver, Colorado are authorized or required by
law or executive order to remain closed.
“Closing” has the meaning set forth in Section 2.
“Closing Date” has the meaning set forth in Section 2.
“Knowledge” means a Person’s actual knowledge. For the purposes of this
Agreement, the “Company’s Knowledge” or “Knowledge of the Company” means the
knowledge of Peter Shepard or James W. Creamer III.
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
“Material Adverse Effect” means (i) a material and adverse effect on the
business, assets, liabilities, results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (ii) an adverse impairment to the Company’s
ability to perform under any of its obligations under the Agreements.
“Person” means a natural person or any corporation, limited liability company or
other entity.
“SEC Documents” has the meaning set forth in Section 4(h).

 

10



--------------------------------------------------------------------------------



 



“Subsidiaries” means any corporation or other organization, whether incorporated
or unincorporated, in which the Company owns, directly or indirectly, any
ownership interest.
9. GOVERNING LAW; MISCELLANEOUS.
a. Governing Law. This Agreement shall be enforced, governed by and construed in
accordance with the laws of the State of Colorado applicable to agreements made
and to be performed entirely within such state, without regard to the principles
of conflict of laws. The parties hereto hereby submit to the exclusive
jurisdiction of federal or state courts located in Denver, Colorado with respect
to any dispute arising under this Agreement, the agreements entered into in
connection herewith or the transactions contemplated hereby or thereby. Both
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. Both parties further agree that service
of process upon a party mailed to the notice address set forth in Section 9(f)
(or such other address specified in writing) by registered first class mail
shall be deemed in every respect effective service of process upon the party in
any such suit or proceeding. Nothing herein shall affect either party’s right to
serve process in any other manner permitted by law. Both parties agree that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner. The party which does not prevail in any dispute arising
under this agreement shall be responsible for all fees and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party in connection with
such dispute.
b. Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.
c. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
e. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

 

11



--------------------------------------------------------------------------------



 



f. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:
If to the Company:
Across America Real Estate Corp.
700 Seventeenth Street, Suite 1200
Denver, Colorado 80202
Attention: Chief Executive Officer
Telephone: (303) 893-1003
Facsimile: (303) 893-1005
With a copy to:
David Wagner & Associates, P.C.
8400 East Prentice Ave.
Penthouse Suite
Greenwood Village, Colorado 80111
Attention: David J. Wagner, Esq.
Telephone: (303) 793-0304
Facsimile: (303) 409-7650
If to a Buyer:
JOSEPH C. ZIMLICH
103 West Mountain Ave.
Fort Collins, Colorado 80524
Facsimile: (970) 482-6139
Each party shall provide notice to the other party of any change in address.
g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
any Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to the limitations of this Agreement, Buyer may assign its rights
hereunder to any person that purchases Securities in a private transaction from
a Buyer or to any of its “affiliates,” as that term is defined under the 1934
Act, without the consent of the Company.
h. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

12



--------------------------------------------------------------------------------



 



i. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
j. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
IN WITNESS WHEREOF, the Buyer and the Company have caused this Agreement to be
duly executed as of the date first above written.

     
ACROSS AMERICA REAL ESTATE CORP.
   
 
   
/s/
 
Name: Peter Shepard
   
Title: Chief Executive Officer
   
 
   
JOSEPH C. ZIMLICH
   
 
   
/s/
 
RESIDENCE: Colorado
   

 

13